Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Thomson Reuters Reports Full-Year and Fourth-Quarter 2009 Results · Sales building momentum on the back of positive Q4 2009 · Full-year revenues and underlying operating margin comparable with 2008 · Full-year underlying free cash flow exceeds $2 billion, up 9% · Fourth-quarter total revenues down 3% before currency; Professional division up 1%, Markets division down 5% · Adjusted EPS $1.85 for full-year and $0.44 for fourth quarter · Integration savings target raised by $200 million to $1.6 billion · Board approves $0.04 annual dividend increase to $1.16 per share NEW YORK, NY, February
